UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (MarkOne) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1TO Commission File Number001-36431 Alder BioPharmaceuticals, Inc. (Exact name of Registrant as specified in its Charter) Delaware 90-0134860 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 11804 North Creek Parkway South Bothell, WA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (425)205-2900 Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Exchange on Which Registered Common Stock, $0.0001 par value per share The NASDAQ Stock Market LLC(The NASDAQ Global Market) Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YESxNO¨ Indicate by check mark if the Registrant is not required to file reports pursuant to Section13 or 15(d) of the Act.YES¨NOx Indicate by check mark whether the Registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YESxNO¨ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the Registrant was required to submit and post such files).YESxNO¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YES¨NOx The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant, based on the closing price of the Registrant’s common stock on The NASDAQ Stock Market on June 30, 2015, the last business day of its most recently completed second fiscal quarter, was $1,756,262,779. Excludes an aggregate of 10,346,385 shares of the registrant’s common stock held as of such date by officers, directors and stockholders that the registrant has concluded are or were affiliates of the registrant. Exclusion of such shares should not be construed to indicate that the holder of any such shares possesses the power, direct or indirect, to direct or cause the direction of the management or policies of the registrant or that such person is controlled by or under common control with the registrant. The number of shares of Registrant’s Common Stock outstanding as of February 19, 2016 was 43,757,235. DOCUMENTS INCORPORATED BY REFERENCE Part III incorporates information by reference from the registrant’s definitive proxy statement to be filed with the Securities and Exchange Commission pursuant to Regulation 14A, not later than 120 days after the end of the fiscal year covered by this Annual Report on Form 10-K, in connection with the Registrant’s 2016 Annual Meeting of Stockholders (the “2016 Proxy Statement”). Alder BioPharmaceuticals, Inc. Annual Report on Form 10-K For the Year Ended December31, 2015 INDEX Page PART I 3 Item1. Business 3 Item1A. Risk Factors 23 Item1B. Unresolved Staff Comments 48 Item2. Properties 48 Item3. Legal Proceedings 48 Item4. Mine Safety Disclosures 48 PART II 49 Item5. Market for Registrant’s Common Equity, Related Stockholders Matters and Issuer Purchases of Equity Securities 49 Item6. Selected Consolidated Financial Data 51 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 53 Item7A. Quantitative and Qualitative Disclosures About Market Risk 66 Item8. Financial Statements and Supplementary Data 67 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 92 Item9A. Controls and Procedures 92 Item9B. Other Information 92 PART III 93 Item10. Directors, Executive Officers and Corporate Governance 93 Item11. Executive Compensation 93 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 93 Item13. Certain Relationships and Related Transactions, and Director Independence 93 Item14. Principal Accountant Fees and Services 93 PART IV 94 Item15. Exhibits and Financial Statement Schedules 94 Signatures 95 In this Annual Report on Form 10-K, “we,” “our,” “us,” “Alder,” and “the Company” refer to Alder BioPharmaceuticals, Inc. and, where appropriate, its consolidated subsidiaries. “Alder” and the Alder logo are the property of Alder BioPharmaceuticals, Inc. This report contains references to our trademarks and to trademarks belonging to other entities. Solely for convenience, trademarks and trade names referred to in this report may appear without the ® or ™ symbols, but such references are not intended to indicate, in any way, that their respective owners will not assert, to the fullest extent under applicable law, their rights thereto. We do not intend our use or display of other companies’ trade names or trademarks to imply a relationship with, or endorsement or sponsorship of us by, any other companies. 2 PART I Forward-Looking Information This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are based on our management’s beliefs and assumptions and on information currently available to our management. All statements other than statements of historical facts are “forward-looking statements” for purposes of these provisions, including those relating to future events or our future financial performance and financial guidance. In some cases, you can identify forward-looking statements by terminology such as “may,” “might,” “will,” “should,” “expect,” “plan,” “anticipate,” “project,” “believe,” “estimate,” “predict,” “potential,” “intend” or “continue,” the negative of terms like these or other comparable terminology, and other words or terms of similar meaning in connection with any discussion of future operating or financial performance. These statements are only predictions. All forward-looking statements included in this Annual Report on Form 10-K are based on information available to us on the date hereof, and we assume no obligation to update any such forward-looking statements. Any or all of our forward-looking statements in this document may turn out to be wrong. Actual events or results may differ materially. Our forward-looking statements can be affected by inaccurate assumptions we might make or by known or unknown risks, uncertainties and other factors. We discuss many of these risks, uncertainties and other factors in this Annual Report on Form 10-K in greater detail under the heading “Item 1A—Risk Factors.” We caution investors that our business and financial performance are subject to substantial risks and uncertainties. Item 1. Business Company Overview We are a clinical-stage biopharmaceutical company that discovers, develops and seeks to commercialize therapeutic antibodies with the potential to meaningfully transform current treatment paradigms.We have developed a proprietary antibody platform designed to select antibodies that have the potential to maximize efficacy as well as speed of onset and durability of therapeutic response.In addition, we believe our ability to efficiently manufacture antibodies using our yeast-based manufacturing technology, MabXpress, allows us to target diseases that traditionally have not been addressed by antibodies.We believe the clinical data obtained in our development program for ALD403 to date exhibits the potential of this product candidate to transform the way physicians treat migraine prevention.ALD403 was discovered by Alder scientists and has achieved clinical proof-of-concept for frequent episodic migraine patients. We have several ongoing trials with ALD403, including a Phase 2b clinical trial in chronic migraine and our first pivotal trial, PRevention Of Migraine via Intravenous ALD403 Safety and Efficacy 1 (PROMISE 1), which commenced in October 2015.If approved, we intend to commercialize ALD403 on our own in the United States.In addition, we have brought together a group of world class scientists and drug developers that, when coupled with our proprietary technologies, allow us to discover, develop and commercialize antibody-based therapeutics that have the potential to change the lives of patients suffering from many types of disease.
